DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 05/13/2022 has been received. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 20-25 in the reply filed on 12/01/2021 is acknowledged.
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20,23, and 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In the instant case the claimed culture media for lowering contraction rates encompassed by the claims lack a written description. The specification fails to describe what media fall into this genus and it was unknown as of Applicants’ effective filing date what media would have the characteristic of lowering contraction rate other than the COM as set forth at page 39 of the specification and Figure 33; Day12-xx media. He Specificaiton fails to teach the necessary components listed for COM such that one could readily envision any other media that would have the same property.  
 	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


The previous rejection of claims 20-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. 
Claims 20,23, and 25-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is unclear because the final phrase refers to myofibers or myotube formed from the one or more muscle cells. However, the claim fails to recite that the device comprises myofibers or myotubes or that they are formed within the device. This it is unclear if the device comprises said myofibers or myotubes or if that phrase is merely descriptive of the culture media in that the culture media has a characteristic function of lowering contraction rate of myofibers or mytotubes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 20-21 under 35 U.S.C. 102a1 as being anticipated by Uzel (Uzel A; Sci Adv, 2016, 2:21501429, 13 pages; IDS) is withdrawn in light of the incorporation of previously dependent limitations into claim 20.

The rejection of claim(s) 20-21 under 35 U.S.C. 102a1 as being anticipated by Uzel (Uzel B; Science Daily, 2016; IDS) is withdrawn in light of the incorporation of previously dependent limitations into claim 20.

The rejection of claim(s) 20-25 under 35 U.S.C. 102a1 as being anticipated by WO2016086040 (‘040; IDS).

The rejection of claim(s) 20-21 under 35 U.S.C. 102a1 as being anticipated by WO2015138032 (‘032; IDS) is withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim 20 and 22-23  under 35 U.S.C. 103 as being unpatentable Uzel (Uzel B; Science Daily, 2016; IDS) in view of Burkhardt (2013, Mol Cell Neurosci, 56:355-364) is withdrawn in favor of the new rejection, below, necessitated by the amendments to claim 20. 

The rejection of claim 20-21 and 24-25 under 35 U.S.C. 103 as being unpatentable Uzel (Uzel B; Science Daily, 2016; IDS) in view of Lenzi (2016, Stem Cell Res, 17:140-147) is withdrawn in favor of the new rejection, below, necessitated by the amendments to claim 20. 

Claims 20,23,25, 27-29, and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable Uzel A (Sci Adv, 2016, 2:21501429, 13 pages; IDS) or Uzel B (Science Daily, 2016; IDS) or in view of Burkhardt (2013, Mol Cell Neurosci, 56:355-364) and Lenzi (2016, Stem Cell Res, 17:140-147).
It is noted that Uzel B is a commentary that summarizes, and incorporates by reference, Uzel A. 
Uzel A taught generating motoneurons from mouse ES cell and culturing the motoneurons on a poly-D lysine and laminin substrate with skeletal muscle cells adhered to and cultured on the opposite side of the substrate. Uzel A also taught coculture of motoneurons (derived from pluripotent stem cells) and muscle in a microfluidic device in a PDMS base (see para bridging pages 3-4 and page 10, left column). Uzel A provides a graphic of the microfluidic coculture in Figure 4 which demonstrates a motor neuron in an upper channel and muscle cells in the bottom channel (claim 27). The platform is composed of a top microfluidic layer assembled on top of a PDMS membrane. Muscle bundles that are wrapped around and exert force to pillars and are innervated by neurospheres located in the opposite gel chamber separated by a 1-mm-wide gel region (Figure 3). UzelA teaches inclusion of RA, SAG, GDNF and CNTF in the growth media (see Fig 4). With regard to claims 3538, growth medium was perfused through the channel (see page 10, para bridging columns), which prevents loss of the muscle cells.  Neuromuscular junctions form and the muscles contract upon neuron activation (see Figure 6 and page 7, column 1). Uzel A teaches addition of alpha-bungarotoxin, a neurotoxin, to the media to lower contraction rates (page 3 and Figure 2).
Uzel B taught a microfluidic device that replicates a muscle-nerve connection (neuromuscular junction). Uzel B discusses growth of muscle fibers from muscle precursor cells by injecting the cells into a microfluidic compartment here they fused and grew into a muscle strip. They also differentiated motor neurons from stem cells and place the neural cells into a second compartment. Using light, Uzel B taught that they could excite the neurons to cause muscle contraction (claim 20). 
Uzel B does not carry out the method using human cells from an ALS patient (claims 28 and 29) but suggests it, rendering it obvious to do so. Uzel B taught that pluripotent cells generated from an ALS patient (iPSCs) could be differentiated into muscle and nerve cells and generate the microfluidic system specific to a particular patient. Uzel A discusses that patient-derived iPS cells offer a means to study disease models as iPS cells are differentiable into motor neurons (page 7). 
More specifically, however, Burkhardt taught generating iPSCs from fibroblasts of human ALS patients and their differentiation into motor neurons. The derived cells recapitulate the disease state and were used to screen drugs. As well, Lenzi taught generating iPSCs from fibroblasts of human ALS patients and their differentiation into skeletal muscle cells. The derived cells are deemed instrumental to dissect the molecular and cellular pathways impairing complex motoneuron microenvironment in ALS.  Lenzi proposes co-culture of the derived ALS muscle cells with motoneurons to understand how mutant muscles can affect the survival of motoneurons and motoneuron-muscle interactions in ALS. 
With regard to claim 34, Uzel A, Burkhardt and Lenzi each used a DMEM basal media or DMEM/F12 supplemented with N2 and B27 (Burkhardt) with DMEM being a version of IMDM. 
The differences between the claimed media components and the prior art method appears to be one of optimization of culture parameters or conditions. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the culture conditions including changing culture media to arrive at the conditions recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation. 
	Generally, differences in culture condition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such condition is critical. Use of different media in cell or microfluidic culture steps is routine and is a results-effective variable which can be optimized. As such, the change in culture medium would amount to nothing more than routine experimentation that can be optimized on an individual culture needs (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
It would have been obvious at the time of filing to carry out the method of making NMJs of Uzel A or Uzel B using neurons and muscle cells derived from ALS patients as suggested by both Uzel A and Uzel B and taught by Burkhardt and by Lenzi. One would be motivated to do such, as suggested by Uzel B, to screen various therapies to see which improves the connections in the NMJs. One would have a reasonable expectation of success in doing so as it had been standard in the art generate iPSCs from human cells and to do so in disease patients as taught by both Burkhardt and Lenzi. It was also well within the abilities of the ordinary skilled artisan to obtain muscle cells from iPSCs and specifically from iPSCs of ALS patients.

Claim(s) 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzel A (Sci Adv, 2016, 2:21501429, 13 pages; IDS) or Uzel B (Science Daily, 2016; IDS) or in view of Burkhardt (2013, Mol Cell Neurosci, 56:355-364) and Lenzi (2016, Stem Cell Res, 17:140-147) as applied to claims 20,23,25, 27-29, and 32-38 above, and further in view of Ionescu (2016, European Journal of Cell Biology, 95:69-88).
UzelA, UzelB, Burkhardt and Lenzi meet the limitations of claim 21 as set forth above. Uzel taught administering alpha-bungarotoxin as a neurotoxin, through the culture media, to lower contraction rate of the muscle. Uzel A did not teach removal of the toxin or use of a toxin such as TTX  (claims 26 and 30-31).
However, Ionescu taught a microfluidic system with two channels comprising a neuromuscular junction formed using embryonic explants with neural tissue in one channel and muscle in the other. Ionescu taught selectively blocking stimulus of the muscle with Tetrodotoxin (TTX), a blocker of sodium channels (claims 30-31).  Ionescu overtreatment with TTX can completely abolish muscle contraction and to remove that medium and wash with fresh medium to restore contraction, meeting the limitation of claim 26.  
It would have been obvious at the time of filing to combine the teachings of Ionescu with those of UzelA, UzelB, Burkhardt and Lenzi and use and remove TTX as a neurotoxin to slow muscle cell contraction rate to arrive at the invention as claimed. One would have been motivated to substitute TTX for alpha-bungarotoxin as both were known neurotoxins acting as channel blockers. The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
In the present situation, rationales A, B and E are applicable. The modification of UzelA, UzelB, Burkhardt and Lenzi with the methods taught by Ionescu represent combining prior methods to yield predictable results, substitution for one known element for another, and choosing from a finite number of identified, predictable results. The teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 20,23, 25-31 and 35-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-9, 20, 25-26, 29-34, and 36-75 of co-pending US patent application 15/458,185. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a microfluidic device for NMJ culture, wherein the device comprises an upper and a lower channel seeded with neurons and muscle cells respectively; the device comprises a culture media that reduces spontaneous contraction; the cells are derived from iPSC of a human patient diagnosed with a neuron disease; and the media comprises a blocker or calcium or sodium channel blocker to reduce spontaneous contraction.
	 
		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632